Denying appeal.
Kanawha Jennings and his employer, the Consolidated Coal Company, had accepted the provisions of the Workmen's Compensation Act (Ky. Stats., sec. 4880 et seq.). Jennings was injured and applied to the Workmen's Compensation Board for compensation. The board allowed him compensation for temporary total disability for 47 weeks at the rate of $15 a week, and for permanent partial disability of 15 per cent. for a period of 288 weeks. On petition for review the circuit court increased the compensation for temporary total disability from 47 weeks to 60 weeks, and decreased the allowance for partial permanent disability from 288 weeks to 274 weeks. From that portion of the judgment increasing the allowance for temporary total disability the coal company has prayed an appeal. *Page 706 
Though the allowance for temporary total disability was increased only from 47 weeks to 60 weeks, thus making a difference of 13 weeks at the rate of $15 a week, the court inadvertently fixed the total at $210 instead of $195. This was a clerical error, which may be corrected by that court. Clearly, the amount in controversy is only $195, and therefore insufficient to confer jurisdiction on this court. Section 950-1 et seq., Ky. St. Jennings has made a motion to dismiss. In the circumstances the appeal will have to be be denied for want of jurisdiction.
Appeal denied.